Exhibit 10.2

 

AMERICAN BRIVISION (HOLDING) CORPORATION

 

Promissory Note

 

Principal Amount: $[ ] U.S. Dollars Issuance Date:  May _, 2019   Original
Principal Amount: U.S. $[      ]

 

FOR VALUE RECEIVED,  American BriVision (Holding) Corporation, a Nevada
corporation (the “Company”), hereby promises to pay to the order of ________ or
its registered assigns (“Holder”) the amount set out above as the Principal
Amount (the “Principal”) when due, whether upon the Maturity Date (as defined
below) or earlier in accordance with the terms hereof, and to pay interest
(“Interest”) on any outstanding Principal at the applicable Interest Rate (as
defined below) from the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, whether upon the
Maturity Date, acceleration or otherwise (in each case in accordance with the
terms hereof).This Promissory Note, including all Promissory Notes issued in
exchange, transfer or replacement hereof, is referred to as this “Note”. Certain
capitalized terms used herein are defined in Section 20.

 

1. PAYMENTS OF PRINCIPAL. Subject to the conversion of the Note as described in
Section 5, the Company shall pay to the Holder an amount in cash representing
all outstanding Principal and accrued and unpaid Interest on [    ], 2020, the
twelve (12) month anniversary of the Issuance Date (the “Maturity Date”).

 

2. INTEREST; INTEREST RATE. Interest shall accrue on the unpaid principal
balance of this Note at the rate of twenty percent (20%) per annum (the
“Interest Rate”). Interest shall be calculated from and include the Issuance
Date and shall be calculated on an actual/360-day basis and payable on the
Maturity Date.

 

3. RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

(i) the Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note or any other
Transaction Document or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby, except, in the case of a failure to pay Interest when and as due, in
which case only if such failure remains uncured for a period of at least five
(5) days from the date when a written notice regarding the failure to pay
Interest is given by the Holder of the Note;

 

(ii) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the by a
third party, shall not be dismissed within thirty (30) days of their initiation;

 

(iii) the commencement by the Company of a voluntary case or proceeding under
any applicable federal, state or foreign bankruptcy, insolvency, reorganization
or other similar law or of any other case or proceeding to be adjudicated as
bankrupt or insolvent, or the consent by it to the entry of a decree, order,
judgment or other similar document in respect of the Company in an involuntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable federal, state or foreign law, or the consent by it to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or of any substantial part of their properties, or the making by
it of an assignment for the benefit of creditors, or the execution of a
composition of debts, or the occurrence of any other similar federal, state or
foreign proceeding, or the admission by it in writing of its inability to pay
its debts generally as they become due, the taking of corporate action by the
Company in furtherance of any such action or the taking of any action by any
Person to commence a UCC foreclosure sale or any other similar action under
federal, state or foreign law;

 



1

 

 

(iv) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company of a voluntary or involuntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or (ii) a decree, order,
judgment or other similar document adjudging the as bankrupt or insolvent, or
approving as properly filed a petition seeking liquidation, reorganization,
arrangement, adjustment or composition of or in respect of the Company under any
applicable federal, state or foreign law or (iii) a decree, order, judgment or
other similar document appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or of any
substantial part of their property, or ordering the winding up or liquidation of
its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

   

(v) other than as specifically set forth in another clause of this Section
3(a), the Company breaches any representation, warranty, covenant or other term
or condition of any Transaction Document, except, in the case of a breach of a
covenant or other term or condition that is curable, only if such breach remains
uncured for a period of five (5) consecutive Business Days from the date when a
written notice of such breach is provided;

 

(b) Notice of an Event of Default. As soon as possible and in any event within
seven (7) days after the Company becomes aware that an Event of Default has
occurred and has not been cured, the Company shall notify the Holder in writing
of the nature, extent and time of and the facts surrounding such Event of
Default, and the action, if any, that the Company proposes to take with respect
to such Event of Default.

 

(c) Acceleration of Maturity Date. Upon the occurrence of an Event of Default,
the entire unpaid and outstanding Principal plus any accrued and unpaid Interest
shall be immediately due and payable.

 

4. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

5. PREPAYMENT; CONVERSION.

 

(a) Voluntary Prepayment. The Company may prepay the outstanding Principal and
accrued but unpaid interest of this Note at any time, in whole or in part,
without penalty or prepayment.

 

(b) Conversion. At any time during the Conversion Period as defined below, the
Holder may convert the unpaid and outstanding Principal plus any accrued and
unpaid Interest into shares of the Company’s common stock at a conversion price
(the “Conversion Price”) equal to the lower of (i) $.50 per share (the “Fixed
Conversion Price”), subject to adjustment as set forth below, or (ii) 70% of the
per share offering price (the “Alternative Conversion Price”) of the completed
public equity offering of the Company in an amount exceeding $10,000,000 as
stated on the registration statement on a Form S-1
[http://www.sec.gov/Archives/edgar/data/1173313/000121390018015834/fs12018_americanbrivision.htm]
filed with the Securities and Exchange Commission on November 14, 2018 (the
“Public Offering”), as amended from time to time. The Conversion Period shall
commence on the Issuance Date and end on the Maturity Date of this Note.

 



2

 

 

(c) Mechanics of Conversion.

 

i. Conversion Shares Issuable Upon Conversion. The number of shares issuable
upon a conversion (the “Conversion Shares”) pursuant to Section 5(b) hereunder
shall be determined by the quotient obtained by dividing the outstanding
principal amount of this Note and accrued but unpaid interest thereon to be
converted by (y) the Conversion Price.

 

ii. Delivery of Certificate Upon Conversion. Not later than seven (7) Business
Days after each conversion date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder a certificate or certificates
representing the Conversion Shares being acquired upon the conversion of this
Note, in whole or in part.

 

iii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which the Holder would otherwise be entitled to receive upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

 

(d) Certain Adjustments.

 

i. Stock Dividends and Stock Splits. If the Company, at any time while this Note
is outstanding: (i) subdivides outstanding shares of common stock into a larger
number of shares, (ii) combines (including by way of a reverse stock split)
outstanding shares of common stock into a smaller number of shares or (iii)
issues, in the event of a reclassification of shares of the common stock, any
shares of capital stock of the Company, then the Fixed Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
common stock (excluding any treasury shares of the Company) outstanding
immediately before such event, and of which the denominator shall be the number
of shares of common stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

ii. Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 5(d)(i) above, if at any time while the Note is outstanding the Company
grants, issues or sells any common stock equivalents or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of common stock (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of common stock acquirable upon complete
conversion of this Note (without regard to any limitations on exercise hereof)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

 

iii. Pro Rata Distributions. During such time as this Note is outstanding, if
the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of common stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Note, then, in each such case, the Holder shall be entitled to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of common stock acquirable
upon complete exercise of this Note (without regard to any limitations on
exercise hereof) immediately before the date of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution.

 



3

 

 

iv. Calculations. All calculations under this Section 5(d) shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5(d), the number of shares of common stock deemed to be issued
and outstanding as of a given date shall be the sum of the number of shares of
common stock (excluding any treasury shares of Borrower) issued and outstanding.

 

v. Notice of Adjustment to Conversion Price. Whenever the Fixed Conversion Price
is adjusted pursuant to any provision of this Section, the Company shall
promptly deliver to each Holder a notice setting forth the Fixed Conversion
Price with three (3) Business Days after such adjustment and setting forth a
brief statement of the facts requiring such adjustment. Failure to provide such
notice shall constitute an Event of Default, subject to be a three (3) Business
Days’ curing period.

 

6. COVENANTS. Until so long as no Principal or accrued but unpaid interest
remains outstanding:

 

(a) Preservation of Existence. The Company shall maintain and preserve its
existence, rights and privileges, and become or remain duly qualified and in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary.

 

(b) Use of Proceeds. The proceeds from this Note will be used for legal,
accounting, due diligence and other costs and expenses incurred in connection
with the proposed Public Offering as disclosed in the Company’s filings with the
Securities and Exchange Commission, Nasdaq application and for general working
capital purposes.

 

(c) Repayment and Priority. In the event that the Company completes the Public
Offering with gross proceeds exceeding $10,000,000, the Holder of this Note has
the option to either convert all or part of the Note, including the principal
and the accrued but unpaid interest, or hold the Note until the Maturity Date
for repayment. Subject to the claims and rights of the existing creditors of the
Company and its subsidiaries, the Holder’s right to repayment of the Note shall
enjoy the first priority among the unsecured creditors and all the unsecured
creditors’ rights to repayment against the Company shall be subordinated to the
right of the Holder of this Note. Holders of the Note of the same terms except
the principal amount shall have the same priority with respect to the right to
payment against the Company. For purposes of this Section, a sale of a
convertible note or like instrument is not considered part of the Public
Offering.

 



4

 

 

7. Conversion Limitation. The Company shall not effect any conversion of this
Note, and a Holder shall not have the right to convert any portion of this Note,
to the extent that after giving effect to the conversion set forth on the
applicable Notice of Conversion, the Holder (together with the Holder’s
Affiliates, and any Persons acting as a group together with the Holder or any of
the Holder’s Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon conversion of this Note with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which are issuable
upon (i) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder. 
To the extent that the limitation contained in this Section applies, the
determination of whether this Note is convertible (in relation to other
securities owned by the Holder together with any Affiliates) and of which
principal amount of this Note is convertible shall be in the sole discretion of
the Holder, and the submission of a Notice of Conversion shall be deemed to be
the Holder’s determination of whether this Note may be converted (in relation to
other securities owned by the Holder together with any Affiliates) and which
principal amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a Notice
of Conversion that such Notice of Conversion has not violated the restrictions
set forth in this paragraph and the Company shall have no obligation to verify
or confirm the accuracy of such determination. In addition, a determination as
to any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Company, or (iii) a more recent written notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder.  The Holder,
upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section,
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this Note
held by the Holder and the Beneficial Ownership Limitation provisions of this
Section shall continue to apply.  Any such increase or decrease will not be
effective until the 61st day after such notice is delivered to the Company.  The
Beneficial Ownership Limitation provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.

  

8. AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder
shall be required for any change or amendment to this Note. 

 

9. TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder with the written consent of the Company, which such consent shall not be
unreasonably withheld.

 

10. REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 10(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 10(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of prepayment of any portion of this Note, the outstanding Principal
represented by this Note may be less than the Principal stated on the face of
this Note.

 



5

 

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 10(d))
representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 10(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 10(a) or Section 10(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest, from the Issuance Date.

 

11. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note.

 

12. Reserved.

 

13. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Closing Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.

 

14. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 



6

 

 

15. NOTICES; CURRENCY; PAYMENTS.

 

(a) Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing sent by mail, facsimile with printed confirmation,
nationally recognized overnight carrier or personal delivery and shall be
effective upon actual receipt of such notice, to the following addresses until
notice is received that any such address or contact information has been
changed:

 



  To the Company: American Brivision (Holding) Corporation,



44370 Old Warm Springs Blvd.

Fremont, CA 94538

 

With another copy

(which shall not constitute



  Notice) to: Jay Kaplowitz, Esq.



Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, NY 10036

Facsimile: 212-930-9725

   

To Holder:

  

(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted in the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation (each, a “US Dollar Equivalent”). “Exchange
Rate” means, in relation to any amount of currency to be converted into U.S.
Dollars pursuant to this Note, the U.S. Dollar exchange rate as published in the
Wall Street Journal on the relevant date of calculation (it being understood and
agreed that where an amount is calculated with reference to, or over, a period
of time, the date of calculation shall be the final date of such period of
time).

 

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of each of the Purchasers, shall
initially be as set forth in the Securities Purchase Agreement), provided that
the Holder may elect to receive a payment of cash via wire transfer of
immediately available funds by providing the Company with prior written notice
setting out such request and the Holder’s wire transfer instructions. Whenever
any amount expressed to be due by the terms of this Note is due on any day which
is not a Business Day, the same shall instead be due on the next succeeding day
which is a Business Day.

 

16. CANCELLATION. After all Principal, accrued Interest, and other amounts at
any time owed on this Note have been paid in full or converted in full, this
Note shall automatically be deemed canceled, shall be surrendered to the Company
for cancellation and shall not be reissued.

 

17. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

 

18. GOVERNING LAW. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to its principles
regarding conflicts of law. Each party agrees that all legal proceedings
concerning the interpretation, enforcement and defense of the transactions
contemplated by any of the Transaction Documents (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the City of New York, Borough of Manhattan). 

 



7

 

 

19. MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

20. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

(b) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

   

(c) “Maturity Date” shall mean the twelve (12) months anniversary after the
Issuance Date.

  

(d) “Person” means “person” as such term is used for purposes of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended, including any
individual, corporation, limited liability company, partnership, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other entity or any group of persons.

 

(e) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

(f) “Transaction Documents” means, collectively, the Notes, the Securities
Purchase Agreement and any other agreements and instruments entered into or
delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.

 

[signature page follows]

 

8

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

   

  American BriVision (Holding) Corporation       By:                 Name:    
Title:  



 

 

9



 

 